 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ---X
GW Holdings a
oe #18 Cv 4997 (JFK)
-\V-
U.S. Highland
x

 

The oral argument in this case has been rescheduled from April 22, 2020 to..

 

 

Friday, April 24, 2020 at 11:00 a.m. in Courtroom 20-C . 2
| Oe FS USDC SDNY
PHC eet

t
|
i
i"

 

  

 

 

 

 

BL a ig Ohh ICALLY PLE
SO . .

ORDERED BOC # i: ere :
Dated: New York, New York {OATE 2 PLS ned Z{-20 |
. haw nae te ae wae ea ae a mah Pepe i il

7 F, KEENAN '

United States District Judge

s
